


Exhibit 10.4
LEASE AMENDMENT #14
(TERM EXTENSION)


DIAMONDBACK E & P LLC


FASKEN MIDLAND, LLC (hereinafter called "Lessor") and DIAMONDBACK E & P LLC,
successor to Windsor Permian, LLC (hereinafter called "Lessee"), for good and
valuable consideration the receipt of which is hereby acknowledged on November
10, 2014 (the "Effective Date"), do hereby amend that certain Lease Agreement
dated April 19, 2011 (the "Original Lease Agreement"), as amended by Lease
Amendment #1 dated June 6, 2011, Lease Amendment #2 dated August 5, 2011
(surrendered September 30, 2012), Lease Amendment #3 dated September 28, 2011,
Lease Amendment #4 dated February 6, 2012, Lease Amendment #5 dated July 25,
2012, Lease Amendment #6 dated December 18, 2012, Lease Amendment #7 dated June
14, 2013, Lease Amendment #8 dated June 14, 2013, Lease Amendment # 9 dated
September 3, 2013, Lease Amendment #10 dated September 26, 2013, Lease Amendment
#11 dated September 26, 2014, Lease Amendment # 12 dated October 23, 2014, and
Lease Amendment #13 dated October 30, 2014 (collectively, the "Lease
Agreement"), covering a total of approximately 24,150 square feet of Net
Rentable Area located on Level Twelve (12) and Level Fourteen (14) (hereinafter,
the "Entire Premises") of One Fasken Center at 500 West Texas Avenue, Midland,
Texas 79701 ("One Fasken Center"), being a part of the Building consisting of
550 and 500 West Texas Avenue, Texas 79701 (the "Building"), under the following
terms and conditions (the "Lease Amendment #14"):


1.
LEASE TERM. The Lease Term for the Entire Premises is hereby extended for a
period of ten (10) years to expire at 11:59pm, May 31, 2026, rather than its
current expiration date of May 31, 2016. The ten (10) year Lease Term extension
period from June 1, 2016, until May 31, 2026, is hereafter referred to as the
"Lease Term Extension Period".





2.
BASE YEAR. During the Lease Term Extension Period, the Base Year for Operating
Expenses and Tax Expenses for the Entire Premises shall be the calendar year
2016.



3.
RENT.



(a)
The Base Rent for the Entire Premises during the Lease Term Extension Period is
as follows:

PERIOD
ANNUAL RATE PER SQ. FT.
MONTHLY BASE RENT
6/1/2016 - 5/31/2017
$
35.50


$
71,443.75


6/1/2017 - 5/31/2018
$
36.25


$
72,953.13


6/1/2018 - 5/31/2019
$
37.00


$
74,462.50


6/1/2019 - 5/31/2020
$
37.75


$
75,971.87


6/1/2020 - 5/31/2021
$
38.50


$
77,481.25


6/1/2021 - 5/31/2022
$
39.25


$
78,990.62


6/1/2022 - 5/31/2023
$
40.00


$
80,500.00


6/1/2023 - 5/31/2024
$
40.75


$
82,009.37


6/1/2024 - 5/31/2025
$
41.50


$
83,518.75


6/1/2025 - 5/31/2026
$
42.25


$
85,028.13





(b)
All monthly Base Rent shall be paid to Lessor in advance and without demand,
counterclaim or offset, on or before the first day of each calendar month.



4.
SECONDARY RIGHT OF FIRST REFUSAL. Provided (i) there is no Lessee Event of
Default under Section11.1 of the Lease Agreement at the time Refusal Space is
Available (as hereinafter defined), and (ii) Lessee has not subleased or
assigned all or any part of the Leased Premises at the time Refusal Space is
Available (as hereinafter defined), Lessee shall have a secondary and
subordinate right of refusal to 7,300 rentable square feet on the l3th floor of
One Fasken Center, also known as Suite 1300, currently leased by Parsley Energy,
L.P. (''Refusal Space"), if Available, as hereinafter defined. As used herein,
the Refusal Space is "Available" at the time in question if (a) Parsley Energy;
L.P. is not leasing or occupying the Refusal Space, under any current or renewal
term of the lease or any other agreement,


1

--------------------------------------------------------------------------------




and (b) Gulf Coast Oil & Gas Company elects not to exercise its outstanding and
valid first right of refusal to the same space ("First Right of Refusal").


If the Refusal Space is Available, Lessor shall deliver notice thereof to Lessee
(a "Refusal Notice") setting forth (a) the anticipated commencement date of the
lease of the Refusal Space ("Refusal Space Commencement Date"), (b) the term for
the Refusal Space, which shall be co-terminus with the Lease Term Extension
Period for the Premises; provided, however, if less than thirty-six (36) months
remain in the Lease Term Extension Period upon the Refusal Space Commencement
Date, the term for the Entire Premises shall be extended for a full thirty-six
(36) months, (c) Lessee's proportionate share of the Operating Expenses and
Taxes, (d) the Base Year for Operating Expenses and Tax Expenses for the Entire
Premises and the Refusal Space, (e) provided that thirty-six (36) months remain
in the Lease Term Extension Period, Lessor shall provide to Lessee an allowance
in the amount of $15.00 per rentable square foot toward the cost of performing
leasehold improvements in the Refusal Space, which allowance shall be paid by
Lessor to the contractors that perform the leasehold improvements in the Refusal
Space, following receipt by Lessor of the following bills covering all labor and
materials expended and final waivers of lien, and (d) the Base Rent for the
Refusal Space, as hereinafter defined. The .Base Rent for the Refusal Space
shall be the greater of: (i) the fair market value per square foot of the
Refusal Space as reasonably determined by Lessor pursuant to current market
conditions in the Building as of the date of the Refusal Notice, or (ii)
Lessee's escalated annual rate per square foot of the Entire Premises as of the
date of the Refusal Notice.


Within five (5) business days following Lessor's delivery of the Refusal Notice,
Lessee shall in writing elect to either (a) lease the Refusal Space upon the
terms set forth in the Refusal Notice, or (ii) refuse to lease the Refusal
Space. If Lessee refuses to lease the Refusal Space, fails to timely elect to
lease, or does not respond in any manner, Lessee's secondary right of refusal
shall be terminated in its entirety and Lessor shall a right to lease all or any
portion of Refusal Space to anyone it desires.


If Lessee elects to lease the Refusal Space upon the terms set forth in the
Refusal Notice, Lessee and Lessor shall, within ten (10) business days
thereafter, execute an amendment to the Lease Agreement to reflect the terms and
conditions as set forth in the Refusal Notice.


5.
RIGHT OF FIRST OFFER. Provided (i) there is no Lessee Event of Default under
Section 11.1 of the Lease Agreement at the time Offer Space is Available (as
hereinafter defined), and (ii) Lessee has not subleased or assigned all or any
part of the Leased Premises at the time Offer Space is Available (as hereinafter
defined), Lessee shall have a right of first offer to 7,714 rentable square feet
on the 13th floor of One Fasken Center, also known as Suite 1320, currently
leased by Gulf Coast Oil & Gas Company ("Offer Space"), if Available, as
hereinafter defined. As used herein, the Offer Space is "Available" at the time
in question if Gulf Coast Oil & Gas Company is not leasing or occupying the
Offer Space, under any current or renewal term of the lease or any other
agreement.



If the Offer Space is Available, Lessor shall deliver notice thereof to Lessee
(a "Offer Notice") setting forth (a) the anticipated commencement date of the
lease of the Offer Space ("Offer Space Commencement Date"), (b) the term for the
Offer Space, which shall be co-terminus with the Lease Term Extension Period for
the Premises; provided, however, if less than thirty-six (36) months remain in
the Lease Term Extension Period upon the Offer Space Commencement Date, the term
for the Entire Premises shall be extended for a full thirty-six (36) months, (c)
Lessee's proportionate share of the Operating Expenses and Taxes, (d) the Base
Year for Operating Expenses and Tax Expenses for the Entire Premises and the
Offer Space, (e) provided that thirty­ six (36) months remain in the Lease Term
Extension Period, Lessor shall provide to Lessee an allowance in the amount of
$15.00 per rentable square foot toward the cost of performing leasehold
improvements in the Offer Space, which allowance shall be paid by Lessor to the
contractors that perform the leasehold improvements in the Offer Space,
following receipt by Lessor of the following bills covering all labor and
materials expended and final waivers of lien, and (d) the Base Rent for the
Offer Space, as hereinafter defined. The Base Rent for the Offer Space shall be
the greater of: (i) the fair market value per square foot of the Offer Space as
reasonably determined by Lessor pursuant to current market conditions in the
Building as of the date of the Offer Notice, or (ii) Lessee's escalated annual
rate per square foot of the Entire Space as of the date of the Offer Notice.


Within five (5) business days following Lessor's delivery of the Offer Notice,
Lessee shall in writing elect to either (a) lease the Offer Space upon the terms
set forth in the Offer Notice; or (ii) refuse to lease the Offer Space. If
Lessee refuses to lease the Offer Space, fails to timely elect to lease, or does
not respond in any manner, Lessee's right of first ofter shall be terminated in
its entirety and Lessor shall have a right to lease all or any portion of Offer
Space to anyone it desires.

2

--------------------------------------------------------------------------------






If Lessee elects to lease the Offer Space upon the terms set forth in the Offer
Notice, Lessee and Lessor shall, within ten (10) business days thereafter
execute, an amendment to the Lease Agreement to reflect the terms and conditions
as set forth in the Offer Notice.


6.
RATIFICATION. Except as amended by this Lease Amendment #14, Lessor and Lessee
do hereby ratify and affirm all of the terms, conditions and covenants of the
Lease Agreement, as amended herein.



Witness the execution of this Lease Amendment #14 as of the dates below but to
be effective as of the Effective Date.


LESSOR
 
LESSEE
 
 
 
 
 
FASKEN MIDLAND, LLC
 
DIAMONDBACK E&P LLC
By:
Haley-NWC Property
 
 
 
 
Management Co., LLC
 
 
 
 
Its Authorized Agent
 
 
 
 
 
 
 
 
By:
/s/ Wendell L. Brown, Jr.
 
By:
/s/ Travis D. Stice
Name:
Wendell L. Brown, Jr.
 
Name:
Travis D. Stice
Title:
V.P.
 
Title:
President & CEO
Date:
12-5-14
 
Date:
12-5-14






3